COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  JUAN ALVAREZ GOTTWALD                    and    §
  AXIOM, S.A. DE C.V.,                                            No. 08-16-00044-CV
                                                  §
               Appellants,                                          Appeal from the
                                                  §
  v.                                                               171st District Court
                                                  §
  ROSA DELGADO DOMINGUEZ DE                                     of El Paso County, Texas
  CANO,    LUCIO  MARIO    CANO                   §
  BARRAZA, MARIO SERGIO DELGADO                                  (TC# 2013DCV4096)
  DOMINGUEZ, BLANCA DELGADO DE                    §
  URQUIDI, AND PATRICIA ALVARES
  OZUNA,                                          §

               Appellees.                         §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s order granting Appellees’ motion to dismiss for forum non conveniens. We therefore

reverse the judgment of the court below and remand the case to the trial court for further

proceedings consistent with this opinion. We further order that Appellants recover from Appellees

all costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 13TH DAY OF JULY, 2018.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.